r




    Honorable Robert S. Calvert      Opinion No. C-730
    Comptroller of Public Accounts
    Capitol Station                  Re:   Whether gross receipts
    Austin, Texas                          of Electr0n:i.c
                                                         Enterprises,
                                           Inc. are subject to the
                                           Gross Receipts Tax pro-
                                           vided by Article 11.36,
                                           Title 122A, Taxation-
                                           General, Vernon's Civil
    Dear Mr. Calvert:                      Statutes.
           In connection with your request for an opinion of this
    Office on the above captioned matter, we have checked the
    charter of Electronic Enterprises, Inc. and find that It was
    incorporated for the following purposes:
                11
                 . . . to purchase and sell goods, wares
              and merchandise; to transact any manufactur-
              ing business; to service and repair goods,
              wares and merchandise, to hold, use and
              acquire licenses, patents or processes and
              sell or otherwise dispose of the same; and
              to render common carrier mob.lleradio com-
              munications to the general public."
           In your letter requesting this opinion, you have given
    us the follow-lnginformation with regard to Electronic's
    operations.
               "Electronic Enterprises, Inc. is licensed
             as a common carrier by the Federal Communi-
             cations Commission and the company operates
             as a central dispatch station with a hook
             up with Southwestern Bell Telephone Company.
               "If an individual desires to have a tele-
             phone in his car, he applies to Electronic
             Enterprises, Inc. for this service. The
             company installs a telephone and he receives
             the services of a dispatcher. If a subscriber




                           -3508-
Honorable Robert S. Calvert, Page 2 (C-733)


          wants to make a telephone call, he calls
          the dispatcher and the number i.sdialed by
          the dispatcher, regardless of the location."
       You have furnished us with a copy of a letter from your
Regj~onalManager in San Antonio, Texas, as well as a pamphlet
which describes a similar service provided by another company.
This letter states that Electronic rents car radios and collects
Federal Excise Tax as a telephone service. The following are
excerpts from the pamphlet.
            "TI.!O-V!AY
                     MOBILE RADIOTELEPHOME
         "Make telephone calls from your car . . . .
         In addition to our telephone answering
         service, we are able to equip your car
         with a two-way mobile radiotelephone.
         Through our switchboard you can talk
         direct to any telephone anywhere. Our
         mobile radiotelephone operators act as
         secretaries too. They take messages,
         give information and, if you desire,
         keep track of your whereabouts. If you
         are on the move, stay in touch with a
         mobile radiotelephone.
         1.
          . . . .
                "NO MILEAGE CHARGES!
         "Only $3.00 per month telephone company
         charges when using our special eq:ip-
         ment which serves most exchanges.
       Section (1) of Article 11.36   reads, in part, as follows:
            "(1) Each individual, company, corpora-
          tion, orXZoclation    owning, operating,
            Zi%ing,. or controllin.7any telephone line
          iis
          or lyne8; or any telephones-within this State

                                                         1,

                                                          ,
                     resent,   treasurer, or suaerin-
          tendent of-such company, corporation, or




                           -3509-
Honorable Robert S. Calvert, Page       3   (C- 739)




       We think that Electronic is within the olain language
of the statute.  It controls some telephones within th!,sstate
in that it directs telephone calls through the dispatcher and
charges for same. It therefore should make the required reports
to the Comptroller showing the gross amount received from all
business within this state during the preceding quarter in the
payment of charges for the use of telephone and telephones,
and from the lease or use of any wires or equipment within
this state during said quarter.
       Even if there be deemed to be some doubt as to whether
Electronic's operations fall within the provisions of the
statute. we think that proper construction thereof leads to
statute,
the conclusion that they do. San Antonio & A. P. Ry. Co. v.
Southwestern Telegraph and Telephone Company, 93 Tex. 313,
55 S.W. 117 (1900).

                     S U M.M   A   RY
                 Corporations created for the purpose of
          providing radiotelephone service ,are sub,ject
          to the Gross Receipts Tax provided by Article
          11.06,   Title 122A, V.C.S.
                                            Yours very   truly,

                                            WAGGONER CARR



                                               Assistant

                          -3510-
Honorable Robert S. Calvert, Page 4 (C- 735)


MMP,'fb
APPROVED:
OPINION COMMITTEE
l$J.
   0. Shultz, Chairman
12.E. Allen
Harry Gee
John Reeves
APPROVED FOR THE ATTORNEY GENERAL
nY: T. A. k!right




                         -3511-